Texas Department of Criminal Justice

                                                                                          Brad Livingston
                                                                                          Executive Director




 January 26, 2015

 The Honorable Donna Kay McKinney
 Bexar County District Clerk
 100 Dolorosa St., First Floor                                                   RECEIVED IN
 San Antonio, Texas 78205                                                ^^ Qp ^ ^ AppEALS
                                                                                   FEB 02 2015
 RE: ARNOLD PRIETO TDCJ# 999149

 Dear District Clerk:                                                            fatf ACOSta, Clerk
 Enclosed is the Return of the Director of the Texas Department of Criminal Justice Correctional
 Institutions Division, of the Death Warrant pertaining to ARNOLD PRIETO issued in 175th
District Court of Bexar County, Texas on May 7, 2014, which was carried out on January 21,
2015. Also enclosed is the Certificate with the director's statement of compliance with the
command of the warrant. The certificate also indicates the disposition ofthe remains as required
by Article 42.23 of the Texas Code of Criminal Procedure.

Sincerely,

  1
 CaJaln \ju$M
Carla M. Willis
Deputy General Counsel
OFFICE OF THE GENERAL COUNSEL


Cc: The Honorable Gregg Abbott, Governor
    The Honorable Ken Paxton, Attorney General
      Abel Acosta, Clerk, Court of Criminal Appeals
      Kelly Enloe, Chairman, Classification & Records, TDCJ


Attachment

CMW/caf




                  Our mission is to provide public safety, promote positive change in offender
                    behavior, reintegrate offenders into society, and assist victims ofcrime.
                                     Office of the General Counsel
                  Sharon Felfe Howell, General Counsel - sharon.howell@tdcj.texas.gov
P.O. Box 13084 Capitol Station                                               "                    PO Box 4004
Austin, Texas 78711-3084                         -                                 Huntsville, Texas 77342-4004
Phone (512) 463-9899, FAX (512) 936-2159                             Phone (936) 437-6698, FAX (936) 437-6994
   RETURN OF THE DIRECTOR OF THE CORRECTIONAL
                       INSTITUTIONS DIVISION



        TEXAS DEPARTMENT OF CRIMINAL JUSTICE




Came to hand, the 2nd day ofJune 1995 and executed the 21st day ofJanuary 2015 by the
death of ARNOLD PRIETO.




DISPOSITION OF BODY:



                                    Date: (^O^^lOa^i 3 ', <3 C*S
                                    Time:       lo'.M            m
                                                            f




                            William Stepneys, Director
                            Texas Department of Criminal Justice
                            Correctional Institutions Division
                                                 CERTIFICATE



    I hereby certify that the Death Warrant in the case of The State of Texas vs. ARNOLD PRIETO
    issued in the 175 District Court of Bexar County, Texas on May 7, 2014, and was executed
    according to the laws ofthe State of Texas on January 21,2015. The death of ARNOLD PRIETO
    was caused by intravenous injection of lethal substances at the Huntsville Unit of the Texas
    Department ofCriminal Justice - Correctional Institutionals Division at 1g\Q \ p.m. onJanuary
    21,2015. The body of the deceased was given into the custody of Carnes Funeral Home; agent for
   the requesting relative. This Certificate and Return of Warrant (enclosed) is in compliance with
   Article 43.23 of the Texas Code of Criminal Procedure.




                                              William Stephens,\Director
                                              Texas Department of Criminal Justice
                                              Correctional Institutions Division




   SUBSCRIBED AND SWORN TO BEFORE ME thisthe21st day of January 2015.


" 0^k              CONNIE E.            *
 l^lkU Notary PulK^SuS ofTexa* *
       *c/ ,.   My Commission Expires
                                                   LQ\f\^AJL^ O Xxl SULCJh
  ^pf£>        11 °6 2°1? . . #. J            NOTARY PUBLIC, Walker County, Texas
                                        •




     Notary Without Bond




   My commission expires:               \\-Qlp - 2-Q[~~\
                               WARRANT               OF      EXECUTI             N



 THE STATE OF TEXAS                     NO.    1995CR0425B           IN THE 175™ DISTRICT COURT


 VS.                                                                    OF


Arnold Prieto                                                         BEXAR COUNTY, TEXAS



THE STATE OF TEXAS TO THE DIRECTOR OF THE INSTITUTIONAL DIVISION OF THE TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, AT HUNTSVILLE, WALKER COUNTY, TEXAS, GREETING:

OFFENSE CONVICTED OF: CAPITAL MURDER-OTHER FELONY                DATE OF CONVICTION:    March 31, 1995

DEGREE OF OFFENSE:     CAPITAL FELONY                            DATE OFFENSE COMMITTED: September 11, 1993
SENTENCE OF DEATH (INSTITUTIONAL DIVISION):      DEATH TDCJ-ID
DATE SENTENCE IMPOSED: March 31,    1995
MANDATE RECEIVED DATE: January 12,      1999


       The following fully appears in the Judgment and Sentence of the above styled and numbered cause and
entered upon the minutes of said Court:
       It is, therefore, ORDERED, ADJUDGED AND DECREED by the Court that the defendant is guilty of the
offense stated above, as found by the verdict of the jury, and, the punishment is fixed in accordance with
the Jury' s verdict and as required by the Statutes of the State of Texas at DEATH.
     It is ORDERED by the Court that the Defendant, who has been adjudged guilty of the offense stated
above, be and is hereby sentenced to DEATH.
     On May 07, 2014 this cause again being called and the Court after having received the Mandate of the
Texas Court of Criminal Appeals affirming the Judgment thereupon set the time for the execution of
Arnold Prieto, on January 21, 2015 at any time after the hour of 6:00 P.M., as fully appears in the Order
Setting Date of Execution of said Court attached hereto:
     It is, therefore, the ORDER of the Court that the defendant Arnold Prieto who has been adjudged
guilty of the offense of CAPITAL MURDER, and whose punishment has been fixed at DEATH as required by the
Statutes of the State of Texas, shall, at any time after the hour of 6:00 P.M., on January 21, 2015, at the
Institutional Division of the Texas Department of Criminal Justice, at Huntsville, Texas, be caused to die
by intravenous injection of a substance or substances in a lethal quantity sufficient to cause death and
until the said Arnold Prieto, is dead, such execution procedure to be determined and supervised by the
Director of the Institutional Division of the Texas Department of Criminal Justice.
     These are, therefore, to command you to execute the aforesaid Judgment and Sentence at any time after
the hour of 6:00 P.M. on January 21, 2015, at the Institutional Division of the Texas Department of
Criminal Justice, at Huntsville, Texas, by intravenous injection of a substance or substances in a lethal
quantity sufficient to cause death and until such convict is dead, utilizing such procedure to be determined
and supervised by you, the Director of the Institutional Division of the Texas Department of Criminal
Justice, at Huntsville, Texas.


       Herein fail not, and due return make hereof in accordance with law.

       Witness my signature and seal of office on this 07^ day of May 2014.



                                                       MA/ufl|
                                                      Donna Kay M-Kinne<
                                                      BEXAR COUNTY DISTRICT CLERK
                     ORDER SETTING EXECUTION DATE




THE STATE OF TEXAS                NO.    1995CR0425B        IN THE 175th DISTRICT COURT


VS.                                                          OF


Arnold Prieto                                                BEXAR COUNTY, TEXAS



OFFENSE:   CAPITAL MURDER-OTHER FELONY



       The court, having received the Mandate of the Texas Court of Criminal Appeals,
on the 12th day of January A.D., 1999 affirming the Judgment thereupon set the date of
the execution as follows:


           It is the Order of the court that the defendant Arnold Prieto,          who has
been previously sentenced to death, shall on the 21st day of January A. D., 2015, at
any time after the hour of 6 P.M., at the Institutional Division            of the Texas
Department of Criminal Justice, at Huntsville, Texas, be caused to die     by intravenous
injection of a substance or substances in a lethal quantity sufficient     to cause death
and until such convict is dead; and that the clerk of this court           issue a Death
Warrant in accordance with this Order directed to the Director of the Institutional
Division of the Texas Department of Criminal Justice at Huntsville, Texas, and
deliver said warrant to the Sheriff of this court of Bexar County, Texas to be by him
delivered to said Director.



       SIGNED and ENTERED of record this 07^ day of May A. D., 2014.




                                              JUDGE MARY ROMAN/
                                              175™ DISTRICT COURT
                                              BEXAR COUNTY, TEXAS
NO.   4995CR0425B   STYLE: THE STATii OF TEXAS VS. ARNOLD PRIETO




                                                   SHERIFF'S RETURN


       The above and foregoing Warrant came to hand on the ^                 day of      y^i^^f         A. D., Z-^'f,
and immediately upon receipt of said Warrant, I transported the said Arnold Prieto to the Institutional
Division of the Texas Department of Criminal Justice, at Huntsville, Texas, and took from said Director a
receipt for the said Arnold Prieto and said Warrant as follows:

       Received from the   Sheriff of Bexar County,         Texas,    the person of Arnold Prieto together with a
Warrant for the execution of the death and Order Setting Execution Date, sentence to be executed upon the
said Arnold Prieto in cause number 1995CR0425B out of the 175th    District Court of Bexar County, Texas.

       Director of the Institutional Division of the Texas Department of Criminal Justice                which said
receipt I now return to the Clerk of the       175th    District Court of Bexar County,                  Texas, this
      day of                  A. D.,           .

                                                                       Susan Pamerleau
                                                                      SHERIFF OF BEXAR COUNTY, TEXAS



                                                                      BY:   S^                    ,-v   Yir&t DEPUTY

DATE DELIVERED   :J^ 9' /?
RETURN RECEIPT REQUESTED BY            DELIVERY:




      BRAD LIVINGSTON, DIRECTOR V